


110 HR 866 IH: Secret Ballot Protection

U.S. House of Representatives
2007-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 866
		IN THE HOUSE OF REPRESENTATIVES
		
			February 7, 2007
			Mr. Norwood (for
			 himself, Mr. McKeon,
			 Mr. Kline of Minnesota,
			 Mr. Boehner,
			 Mr. Putnam,
			 Mr. Akin, Mr. Bartlett of Maryland,
			 Mr. Bishop of Utah,
			 Mrs. Blackburn,
			 Mr. Bonner,
			 Mr. Boustany,
			 Mr. Brady of Texas,
			 Ms. Ginny Brown-Waite of Florida,
			 Mr. Burton of Indiana,
			 Mr. Calvert,
			 Mr. Campbell of California,
			 Mr. Chabot,
			 Mr. Coble,
			 Mr. Conaway,
			 Mr. Crenshaw,
			 Mrs. Cubin,
			 Mr. Culberson,
			 Mr. Deal of Georgia,
			 Mr. Mario Diaz-Balart of Florida,
			 Mr. Doolittle,
			 Mr. Feeney,
			 Mr. Flake,
			 Ms. Foxx, Mr. Franks of Arizona,
			 Mr. Garrett of New Jersey,
			 Mr. Gilchrest,
			 Mr. Gingrey,
			 Mr. Gohmert,
			 Mr. Hayes,
			 Mr. Hensarling,
			 Mr. Herger,
			 Mr. Inglis of South Carolina,
			 Mr. Issa, Mr. Sam Johnson of Texas,
			 Mr. Keller of Florida,
			 Mr. King of Iowa,
			 Mr. Kingston,
			 Mr. Lamborn,
			 Mr. Latham,
			 Mr. Lewis of Kentucky,
			 Mr. Manzullo,
			 Mr. Marchant,
			 Mr. McHenry,
			 Mrs. McMorris Rodgers,
			 Mr. Miller of Florida,
			 Mrs. Musgrave,
			 Mr. Pearce,
			 Mr. Pence,
			 Mr. Pitts,
			 Mr. Price of Georgia,
			 Mr. Rogers of Michigan,
			 Mr. Sessions,
			 Mr. Shadegg,
			 Mr. Simpson,
			 Mr. Souder,
			 Mr. Sullivan,
			 Mr. Westmoreland,
			 Mr. Wicker, and
			 Mr. Wilson of South Carolina)
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the National Labor Relations Act to ensure the
		  right of employees to a secret-ballot election conducted by the National Labor
		  Relations Board.
	
	
		1.Short titleThis Act may be cited as the
			 Secret Ballot Protection
			 Act.
		2.FindingsCongress finds that—
			(1)the right of
			 employees under the National Labor Relations Act to choose whether to be
			 represented by a labor organization by way of secret ballot election conducted
			 by the National Labor Relations Board is among the most important protections
			 afforded under Federal labor law;
			(2)the right of
			 employees to choose by secret ballot is the only method that ensures a choice
			 free of coercion, intimidation, irregularity, or illegality; and
			(3)the recognition of
			 a labor organization by using a private agreement, rather than a secret ballot
			 election overseen by the National Labor Relations Board, threatens the freedom
			 of employees to choose whether to be represented by a labor organization, and
			 severely limits the ability of the National Labor Relations Board to ensure the
			 protection of workers.
			3.National Labor
			 Relations Act
			(a)Recognition of
			 representative
				(1)In
			 generalSection 8(a)(2) of the National Labor Relations Act (29
			 U.S.C. 158(a)(2)) is amended by inserting before the colon the following:
			 or to recognize or bargain collectively with a labor organization that
			 has not been selected by a majority of such employees in a secret ballot
			 election conducted by the National Labor Relations Board in accordance with
			 section 9.
				(2)ApplicationThe
			 amendment made by subsection (a) shall not apply to collective bargaining
			 relationships in which a labor organization with majority support was lawfully
			 recognized before the date of the enactment of this Act.
				(b)Election
			 required
				(1)In
			 generalSection 8(b) of the National Labor Relations Act (29
			 U.S.C. 158(b)), as amended by subsection (c) of this section, is
			 amended—
					(A)by striking
			 and at the end of paragraph (6);
					(B)by striking the
			 period at the end of paragraph (7) and inserting ; and;
			 and
					(C)by adding at the
			 end the following:
						
							(8)to cause or
				attempt to cause an employer to recognize or bargain collectively with a
				representative of a labor organization that has not been selected by a majority
				of such employees in a secret ballot election conducted by the National Labor
				Relations Board in accordance with section
				9.
							.
					(2)ApplicationThe
			 amendment made by paragraph (1) shall not apply to collective bargaining
			 relationships that were recognized before the date of the enactment of this
			 Act.
				(c)Secret ballot
			 electionSection 9(a) of the National Labor Relations Act (29
			 U.S.C. 159(a)), is amended—
				(1)by inserting
			 (1) after (a);
				(2)by inserting after
			 designated or selected the following: by a secret ballot
			 election conducted by the National Labor Relations Board in accordance with
			 this section; and
				(3)by adding at the
			 end the following:
					
						(2)The secret ballot
				election requirement of paragraph (1) shall not apply to collective bargaining
				relationships that were recognized before the date of the enactment of this
				Act.
						.
				4.RegulationsNot later than 6 months after the date of
			 the enactment of this Act the National Labor Relations Board shall review and
			 revise all regulations promulgated before such date to implement the amendments
			 made in this Act to the National Labor Relations Act.
		
